Citation Nr: 1127515	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  07-12 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for asthma or other respiratory disability, to include as secondary to rheumatoid arthritis and service-connected disabilities.

2.  Entitlement to service connection for a sleep disability, to include as secondary to rheumatoid arthritis and service-connected disabilities.

3.  Entitlement to service connection for hypertension, a heart disability or other cardiovascular disease, to include as secondary to rheumatoid arthritis and service-connected disabilities.

4.  Entitlement to a compensable rating for left ear hearing loss with otitis media.

5.  Entitlement to a total disability rating based on individual unemployability 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty from March 1986 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO granted service connection for tinnitus with an evaluation of 10 percent effective January 3, 2005, continued a 20 percent evaluation for arthritis of the cervical spine, a 10 percent evaluation for right scapula-thoracic bursitis, and a zero percent evaluation for hearing loss on the left with otitis media.  In addition, service connection was denied for rheumatoid arthritis, steroid dependent severe asthma, respiratory distress syndrome, sleep apnea with nocturnal hypoxemia, major depression, generalized anxiety, hypertension, accelerated heart beats, osteoporosis or osteopenia, right heel neuropathy, left heel neuropathy, and lumbosacral spondylolysis with degenerative arthritis and meclopathy with anterior cord syndrome and spondylogenic compression.  The claim for service connection for migraine headaches remained denied because no new and material evidence was submitted.  The Veteran perfected a timely appeal as to each of the issues.  

In a May 2009 Board decision, the Board declined to reopen the claim of service connection for migraine headaches.  The claim for an increased rating for right scapula-thoracic bursitis was withdraw by the Veteran and the claim for a rating in excess of 20 percent for arthritis of the cervical spine was denied.  In addition, the Board remanded the issues of entitlement to service connection for rheumatoid arthritis, asthma or other respiratory disability, a sleep disability, psychiatric disability, cardiovascular disease, osteoporosis and/or osteopenia, bilateral heel neuropathy, a low back disability; and entitlement to a compensable rating for otitis media with left ear hearing loss for additional development.  

Subsequent to the Board's remand, the Appeals Management Center (AMC) issued a rating decision dated in March 2010 the AMC granting service connection for rheumatoid arthritis, bilateral heel neuropathy, a lumbar spine disability and osteoporosis.  By rating decision dated in October 2010 the AMC granted service connection for a mood disorder.

With respect to the claim for an increased rating for otitis media with left ear hearing loss, the Board finds that the AMC substantially complied with the May 2009 remand orders and no further action is necessary with regard to such claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In March 2009, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for asthma or other respiratory disability, to include as secondary to rheumatoid arthritis and service-connected disabilities, entitlement to service connection for a sleep disability, to include as secondary to rheumatoid arthritis and service-connected disabilities, entitlement to service connection for hypertension, a heart disability or other cardiovascular disease, to include as secondary to rheumatoid arthritis and service-connected disabilities, and entitlement to a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's hearing loss in his left ear has been manifested by no more than Level I auditory acuity; and there is no current diagnosis of otitis media or any associated disorder. 


CONCLUSION OF LAW

The criteria for a compensable disability rating for left ear hearing loss with otitis media are not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.7, 4.85, Tables VI, VIa, VII; 4.86, Diagnostic Codes 6100, 6200, 6201 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, (West 2002); 38 C.F.R. § 3.159 (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The elements of proper notice included informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective duties of the claimant and of VA, as well as of the evidence needed to substantiate his claim for an increased evaluation for the service-connected left ear disability, by a letter dated in February 2005, before the adverse rating decision that is the subject of this appeal.  Additionally, a letter was sent to the Veteran sometime in 2007 with the specific notice required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), including information on how VA determines the disability rating and regarding effective dates.  Any defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal have been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield, 444 F.3d 1328.  The Board concludes that VA has met its duty to notify the Veteran concerning his claim.

The Board also concludes that VA has met its duty to assist the Veteran in developing the evidence to support his claim.  The record contains service, VA and private treatment records.  While the record shows that the Veteran receives or applied for Social Security Administration (SSA) benefits, the Board finds that with respect to the issue of a compensable evaluation for left ear hearing loss, the Veteran's SSA records are not relevant.  The Veteran has not indicated that he receives the SSA benefits for left ear hearing impairment.  The record indicates that he filed for disability as a result of his rheumatoid arthritis, joint pain and other co-morbidities that had worsened.  In Golz v. Shinseki, 590 F.3d 1317 (Fed.Cir.2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the Veteran's claim, VA is required to assist the Veteran in obtaining the identified records.  Accordingly, the Board finds no prejudice in deciding this claim without first making efforts to obtain the SSA records because such records are not relevant to his left ear hearing loss claim.  See Hayes v. Brown, 9 Vet. App. 67 (1996).

Further, the Veteran has been accorded VA examinations in connection with the claim.  Statements of the Veteran have been associated with the record.  In addition, he was accorded a Board hearing and proffered testimony in support of his claim.  Neither the Veteran nor his representative has indicated that there are any available additional pertinent records to support his claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  It was suggested that any evidence tending to show a worsening in severity of current symptoms would be helpful in substantiating the claim for an increased rating.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.  

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2). 

II.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).  

Service connection has been established for hearing loss on the left with otitis media, effective April 1993.  The RO assigned a 0 percent (noncompensable) disability rating.

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings reported at audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

The regulations include a special provision for evaluating exceptional patterns of hearing impairment:

(a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.  In this case, the record does not reveal puretone thresholds meeting the definition of exceptional hearing impairment under 38 C.F.R. § 4.86 at any time.

The Board notes that conductive hearing loss is due to a mechanical problem in the outer or middle ear.  Common causes of conductive hearing loss are middle ear infections or fluid in the middle ear, neoplasms, head injury that damages the ossicles, otosclerosis (deposits of bone around the stapes), cholesteatoma, and perforated tympanic membrane.  See VA Training Letter 10-02.

During VA audiology examination in March 2005, the Veteran reported that he had difficulty hearing well in most conversations.  His diagnosis, in pertinent part, was left ear with mild sloping to moderately severe mixed hearing loss (consistent with past medical history).  Speech discrimination scores were very good in the left ear.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
15
10
20
30
19
LEFT
30
35
60
65
48

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.

During a November 2009 VA audiology examination, the Veteran complained that he has difficulty understanding speech heard over the television or over the telephone and frequently he has to ask people to repeat what they say.  His diagnosis, in pertinent part, was mild to severe mixed hearing loss in the left ear.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
AVG.
RIGHT
15
15
30
30
22
LEFT
30
45
80
70
56

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.

During a July 2010 VA audiology examination, the Veteran complained that he has difficulty understanding speech heard over the television or over the telephone and frequently he has to ask people to repeat what they say.  His diagnosis, in pertinent part, was mild to severe mixed hearing loss in the left ear.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
20
15
30
30
23.75
LEFT
30
45
70
70
53.75

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.

On VA audiology examination in December 2010, the examiner did not have access to the Veteran's claims folder at that time, but he reviewed the medical records and obtained an oral history from the Veteran.  The claims folder was provided to this same examiner subsequently in March 2011 and the examiner indicated review of the claims folder in an addendum to the examination report.  It was this examiner's opinion that the Veteran has a conductive hearing loss component on the left ear, and there was evidence of chronic otitis media and tympanic membrane perforation requiring repair prior to his time in the military that worsened afterwards.  

Here, the evidence does not warrant a compensable rating for left ear hearing loss at any time.  Applying the standard method for evaluating hearing loss to the results of either of the VA audiometric evaluations (March 2005, November 2009, July 2010), the Veteran has Level I hearing acuity in the right ear, and Level I hearing acuity in the left ear, based on application of the reported findings to Tables VI and VII.  These findings warrant a zero percent (noncompensable) evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100. 

As noted above, the Veteran did not exhibit an exceptional pattern of hearing loss and the provisions of 38 C.F.R. § 4.86 are not applicable.  

The Board has considered the Veteran's statements as to the difficulties he experiences as a result of his left ear hearing loss disability.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

On review of the audiometric test results in the March 2005, November 2009, and July 2010 VA audiology examinations, it appears these results do not reflect a significant decrease in the Veteran's level of hearing acuity, and the Board sees no convincing evidence that hearing loss has increased in severity or that available findings do not accurately reflect his hearing ability.  There is no reasonable likelihood that further testing would reveal a material change in his auditory impairment.  The Board recognizes that the Veteran has been shown to have left sided conductive hearing loss, but as noted, his hearing impairment does not meet the criteria for the assignment of a compensable evaluation under VA Rating Schedule.

In addition, the Veteran's otitis media is currently evaluated with left ear hearing loss as zero percent disabling.  Otitis media is evaluated under Diagnostic Codes 6200 and 6201.  Diagnostic Code 6200 provides a 10 percent disability rating for chronic suppurative otitis media, mastoiditis, or choleastoma (or any combination) during suppuration, or with aural polyps.  A Note to Diagnostic Code 6200 provides that hearing impairment, and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull, are to be rated separately.  38 C.F.R. § 4.87.  Diagnostic Code 6201 provides that chronic nonsuppurative otitis media with effusion (serous otitis media) is to be rated for hearing impairment.  38 C.F.R. § 4.87.

There is no showing of active suppurative otitis media, mastoiditis, or choleastoma (or any combination) during suppuration, or with aural polyps to warrant a separate compensable evaluation.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran provided statements indicating that the symptomatology associated with his left ear hearing loss disability is mild to severe.

The Board finds the exhibited symptomatology of the Veteran's service-connected left ear hearing loss disability is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected left ear hearing loss disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Based upon the guidance of the Court in Hart, 21 Vet. App. at 509-510, the Board has considered whether a staged rating is appropriate in this instance and find none is warranted.  The weight of the evidence is against the grant of a compensable disability rating for the Veteran's service-connected left ear hearing loss with otitis media.  



ORDER

A compensable disability rating for left ear hearing loss with otitis media is denied. 


REMAND

The evidence of record reveals that the Veteran is unemployed.  At his March 2009 Board hearing he testified that he stopped working in July 1998.  Hearing Transcript, (Tr.), p. 4.  The claims folder contains a November 2004 letter concerning the Veteran from a private physician addressed to the State of Tennessee Department of Human Services Disability Determine Section.  In the letter, reference is made to a statement made during a Social Security Administration (SSA) hearing.  In addition, on VA examination in  December 2010 the Veteran reported that he had worked various jobs and then "filed for full disability" as his rheumatoid arthritis and joint pain and other co-morbidities worsened.  It appears from the foregoing that the Veteran has applied for or receives or had received SSA disability benefits.  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak, supra; also, Lind v. Principi, 3 Vet. App. 493, 494 (1992).  

In a May 2011 informal hearing presentation, the representative claimed that the Veteran was unemployable due to the severity of his service-connected disabilities.  A TDIU is part of an increased disability rating claim when such claim is raised by the record; and that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See e.g., Rice v. Shinseki, 22 Vet. App. at 447.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should obtain from SSA the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon concerning that claim.  

2.  The Veteran should be afforded a general medical examination to determine the impact his service-connected disabilities have on his employability.  The examiner is requested to opine whether the Veteran is unemployable due to service-connected disability when considering his level of education and his prior work experience.  The claims folder should be reviewed by the examiner in conjunction with the examination and a complete rationale for any opinion proffered should be included in the examination report.  

3.  After ensuring that the requested action is completed, the RO/AMC should re-adjudicate the claims on appeal and entitlement to a total disability rating based on individual unemployability.  If the benefits sought are not fully granted, the RO/AMC must furnish a supplemental statement of the case, before the claims folder is returned to the Board, if otherwise in order. 

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


